 



STOCK RELEASE AGREEMENT

 

Ladies and Gentlemen:

 

This Stock Release Agreement (this “Agreement”) is made and entered into
effective when executed by the parties hereto whose signatures are provided for
on the signature pages hereof (the “Effective Date”) by and between Stevia First
Corp., a Nevada corporation (the “Company”), and the undersigned. The
undersigned irrevocably agrees that, from the Effective Date until February 28,
2017 (such period, the “Restriction Period”), the undersigned will not, except
as specified herein, offer, sell, contract to sell, hypothecate, pledge or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) with respect to (any of
the foregoing transactions, a “Transfer”), any shares of common stock, par value
$0.001 per share (“Common Stock”), of the Company or any debt, preferred stock,
right, option, warrant or other instrument or security of the Company or any
subsidiary that is at any time convertible into or exercisable or exchangeable
for Common Stock that are beneficially owned, held or hereafter acquired by the
undersigned (the “Securities”). Beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. In order to enforce this
covenant, the Company shall impose irrevocable stop-transfer instructions
preventing the transfer agent of the Company from effecting any actions in
violation of this Agreement.

 

In addition, the undersigned warrants that during the Restriction Period, the
undersigned will not enter into any transaction or series of transactions that
would result in the undersigned owning 10% or more of the outstanding Common
Stock of the Company. The undersigned agrees to provide notice to the Company of
any such transactions and acknowledges that if any such transactions occur, that
no Transfers under the terms of this Agreement will be effectuated from the date
of such notice until the undersigned’s ownership of the Common Stock is less
than 10% of the outstanding Common Stock of the Company.

 

Notwithstanding the foregoing, starting on the later of March 28, 2014, or the
Effective Date, and on each monthly anniversary of March 28, 2014, during the
Restriction Period, the undersigned shall have the right to Transfer up to 1/36
of the shares of Common Stock held by the undersigned as of the Effective Date,
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after January 28, 2014 (the “Shares”), such that the number of Shares that will
become available for Transfer shall accumulate on a monthly basis until the
undersigned has the right to Transfer 100% of the Shares on February 28, 2017.
The undersigned agrees further not to Transfer more than 1/36 of the Shares
during any one (1) month period during the Restriction Period. Such Transfers
shall be made in accordance with the instructions provided by the undersigned on
Schedule A hereto. In addition, the undersigned may transfer any portion of the
Shares in any number of transactions during the Restriction Period, provided,
however, that the transferee in any such transaction must agree to the terms of
this Agreement, and if such transferee is an Affiliate, the transferee will not
be allowed to transfer any of the Shares on any monthly anniversary of this
Agreement, as specified above, until the monthly anniversary that is more than
six (6) months following such transfer.

 



 

 

 

As used in this Agreement, “Affiliate” means any person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a person, as such terms are used in and construed
under Rule 405 under the Securities Act of 1933, as amended.

 

The undersigned acknowledges that the Company shall be entitled to specific
performance of the undersigned’s obligations hereunder. The undersigned hereby
represents that the undersigned has the power and authority to execute, deliver
and perform this Agreement and that the undersigned has received adequate
consideration therefor.

 

Notwithstanding anything to the contrary set forth herein, this Agreement shall
in all respects amend, restate, supersede and replace in its entirety that
certain Lock-Up Agreement by and between the Company and the undersigned dated
on or around October 28, 2012. This Agreement may not be amended or otherwise
modified in any respect without the written consent of each of the Company and
the undersigned. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that (i) it is not personally subject
to the jurisdiction of such court, (ii) the suit, action or proceeding is
brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to it at the address in the
Company’s records and agrees that such service shall constitute good and
sufficient service of process and notice thereof. The undersigned hereby waives
any right to a trial by jury. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.

 

By its signature below, the Company hereby acknowledges and agrees that,
reflecting this Agreement, it will provide stop-transfer instructions
prohibiting the Company’s transfer agent from effecting any Transfers in
violation of this Agreement. This Agreement shall be binding on successors and
assigns of the undersigned with respect to the Securities.

 

 

*** SIGNATURE PAGE FOLLOWS***

 



2

 

 

 

 

This Agreement may be executed in two or more counterparts, all of which when
taken together may be considered one and the same agreement.

 

 

_________________________

Name of Shareholder

 

_________________________

Date

 

 

 

_________________________

Signature of Shareholder or Authorized Signatory of Shareholder

 

_________________________

Name of Authorized Signatory of Shareholder

 

Address for Notice:

 

 

 

 

 

Facsimile Number: ___________________________

 

 



 



Number of shares of Common Stock beneficially owned by the Shareholder as of the
date of the Agreement

 



 



Number of shares of Common Stock subject to warrants, options, debentures or
other convertible securities beneficially owned by the Shareholder outstanding
as of the date of the Agreement

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Agreement.

 

STEVIA FIRST CORP.

 

By: _________________________________

Name:

Title:

Date:

 



3

 

 

 

 

Schedule A

 

ISSUANCE INSTRUCTIONS

 

To: stevia first corp.

 

(1)   The undersigned hereby elects to receive the Shares of the Company
pursuant to the terms of the Stock Release Agreement as follows:

 

(a)    In the name of the undersigned or in such other name as is specified
below:

______________________________

 

(b)

 

¨ in certificate form, delivered to the following address:

 

     _______________________________

 

     _______________________________

 

     _______________________________

 

or

 

¨ delivered to the following DTC Account Number:

 

    _______________________________

 

    _______________________________

 

    _______________________________

 

 

Name of Entity:

 

 

______________________________________________

Signature of Authorized Signatory of Entity:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Date:

 

 



4



